Citation Nr: 1734364	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-41 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease from December 18, 2002, to December 28, 2009.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for coronary artery disease and assigned a 10 percent disability rating, from December 18, 2002, to December 27, 2009, and a 100 percent disability rating from December 28, 2009.  The rating decision was granted pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The December 18, 2002, effective date was assigned based on the earliest evidence received by VA showing a diagnosis of his heart disorder.  See VA Training Letter 10-04 (February 10, 2011). 

In his July 2011 notice of disagreement, the Veteran disagreed with the 10 percent disability rating assigned for the period prior to December 28, 2009.  In a February 2013 rating decision, the disability rating was reduced to 30 percent, effective May 1, 2013.  In June 2016, the RO awarded a 60 percent disability rating, effective August 14, 2015.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the issue was characterized as entitlement to an earlier effective date for a rating in excess of 10 percent for the period from December 18, 2002, to December 28, 2009.  The Board notes that this matter is correctly characterized on the title page as one for an initial rating in excess of ten percent for the period from December 18, 2002, to December 28, 2009.  

Additionally, the Veteran and his representative clearly limited his appeal for an increased rating to the period from December 18, 2002, to December 28, 2009, and as such, the Board will limit its consideration accordingly.  

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 allows for disability ratings ranging from 10 percent to a maximum 100 percent based on the results of metabolic equivalent (MET) testing, as well as medical evidence of cardiac hypertrophy or dilation, congestive heart failure, and left ventricular dysfunction.  One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2016).  When the level of METs is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by scientific examples such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  

The Veteran asserts that he is entitled to a disability rating in excess of 10 percent for the period from December 18, 2002, to December 28, 2009.  As noted above, the Veteran was granted service connection in a November 2010 rating decision and assigned a 10 percent disability rating, effective from December 18, 2002, to December 28, 2009.  Unfortunately, the Veteran was not provided a VA examination during the relevant period.  The medical evidence of record contains many private treatment records documenting the Veteran's coronary artery disease during this period, but does not specifically include the medical testing necessary to rate the disorder pursuant to Diagnostic Code 7005.  The Veteran testified, and the evidence of record confirms, that the Veteran visited his private cardiologist at least every six months during the relevant period.  The private treatment records document his coronary artery disease symptoms, such as fatigue, angina, shortness of breath, chest pain, and dizziness.  Therefore, a remand is required to obtain a retrospective medical opinion to address the criteria for a higher rating under Diagnostic Code 7005, to include an estimation of the Veteran's METs level during the period from December 18, 2002, to December 28, 2009.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records from P.M., M.D., pertinent to the Veteran's coronary artery disease claim, to include records of evaluations of his coronary artery disease from December 18, 2002 to December 28, 2009.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then RO or the AMC should obtain a medical opinion from a cardiologist with sufficient expertise to determine the severity of his service-connected coronary artery disease from December 18, 2002, to December 28, 2009.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records and lay statements, the examiner should provide a retrospective medical opinion to address the severity of the Veteran's service-connected coronary artery disease for the period from December 18, 2002, to December 28, 2009. 

A VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  To the extent possible, the examiner must provide all information required for rating purposes.  

The examiner must state whether there was evidence of left ventricular dysfunction, and report the Veteran's ejection fraction during the relevant period.  

The examiner should also state whether there was evidence of congestive heart failure, and/or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray testing during the relevant period.  

Finally, the examiner must estimate the activity level expressed in METs for the relevant period, which must be supported by scientific examples such as slow stair climbing or shoveling snow.

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the testimony provided by the Veteran and his spouse at the May 2017 Board hearing. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




